Citation Nr: 0620125	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
Survivors' and Dependents' Educational Assistance benefits 
calculated in the amount of $811.84 was properly created.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from September 1964 to October 
1967.  The appellant in this case is the child of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the VA 
Regional Office (RO) in Muskogee, Oklahoma, that denied the 
benefit sought on appeal.  In June 2005, the Board remanded 
this case.  


FINDINGS OF FACT

1.  The appellant was awarded educational assistance for 13 
credit hours during the Spring 2003 semester at Mount San 
Jacinto College.  

2.  The appellant terminated attendance for the Spring 2003 
semester at Mount San Jacinto College, effective April 28, 
2003.  


CONCLUSION OF LAW


The overpayment of Department of Veterans Affairs (VA) 
educational assistance calculated in the amount of $811.84 
was properly created.  38 U.S.C.A. § 3680 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 21.4135, 21.4136 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the United States Court of Appeals for Veterans 
Claims (Court) said in Wensch that VCAA did not apply in such 
cases, it may be more accurate to say that VCAA applied, but 
that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

The appellant was awarded VA educational assistance for the 
Spring term between January and June 2003 at Mount San 
Jacinto College.  The enrollment certification from the 
appellant's school reflected that he was enrolled for 6 
credit hours of classes and 7 hours of remedial/deficiency 
hours, for a total of 13 credits.  In April 2003, the 
appellant's school notified the RO of an adjustment or change 
of status in the appellant's certification, reflecting that 
he had dropped 3 of the 6 credit hours and was instead 
enrolled for a total of 10 hours.  

In August 2003, the appellant's school again notified the RO 
of a change in student status, indicating that the appellant 
had terminated schooling effective April 28, 2003.  As a 
result, in August 2003, the appellant was notified that his 
benefits had been stopped because his school sent notice 
indicating that he had stopped training as of that date.  The 
overpayment in question of $811.84 arose as a result of the 
retroactive termination of educational assistance on the day 
certified by the school as the date of the appellant's last 
attendance.

In September 2003, the appellant expressed disagreement with 
the RO's decision and included with his disagreement a copy 
of a letter from his school addressed to him dated in July 
2003.  That letter informed the appellant that a printout of 
his transcript revealed that he had received an "F" or "NC" 
for the courses listed.  The appellant was requested to 
certify that he attended the courses to the last day of the 
term and received those grades or provide the date he stopped 
attending the courses.  The appellant was also informed that 
if he failed to respond to that letter within two weeks of 
the July 2003 date that the school would report a drop to VA 
effective the first day of the fourteenth week of the 
semester in which the grades were received.  

There is no evidence that the appellant responded to the July 
2003 letter from his school in a timely manner, as requested 
by his school.  Rather, the appellant signed and dated the 
response letter in September 2003 certifying that he attended 
the courses to the last day of the term.  In October 2003, 
the RO contacted the appellant's school for confirmation that 
the appellant did not complete the Spring term, and the 
contact indicated that the April 2003 withdrawal was still in 
effect.  It was also noted that the appellant did complete 
the Summer 2003 term for 3 hours.

38 C.F.R. § 21.4135(e)(2)(i) provides that the effective date 
of the reduction of educational assistance will be the last 
date of attendance.  

The appellant contends that he attended the courses to the 
last day of the term.  In his VA Form 9, the appellant 
indicated that he had reduced his classes, but never dropped 
them.  

In the Board's January 2005 remand decision, it was noted 
that while the RO, of necessity, must rely on certifications 
from the schools providing training to individuals receiving 
VA educational assistance, the Board did not believe that the 
appellant was precluded from demonstrating that he did attend 
the courses to the last day of the term.  He was informed 
that he could submit supporting evidence such as statements 
from his instructors or some type of official documentation 
that independently verified or corroborated his attendance 
and/or participation in his classes until the end of the 
term.

Thereafter, the appellant did not respond and took no action 
to furnish VA supporting evidence such as statements from his 
instructors or some type of official documentation that 
independently verified or corroborated his attendance and/or 
participation in his classes until the end of the term.  In 
support of his claim, the appellant has submitted his own 
statements.  The Board finds that his statements are 
outweighed by the repeated certifications by the appellant's 
school that he terminated classes on April 28, 2003.  The 
appellant has been afforded the opportunity to obtain 
official documentation that he attended classes to the end of 
the term in question.  However, to date, the appellant has 
not submitted, and the record does not contain, any 
supporting evidence from an instructor teaching the classes 
at issue, or some other official verification.  

In light of the foregoing, the Board finds that the RO 
properly retroactively terminated the appellant's educational 
assistance benefits effective April 28, 2003, the date the 
school certified that the appellant stopped attending the 
educational training in question.  Accordingly, the 
overpayment of VA educational assistance calculated in the 
amount of $811.84 was properly created.


ORDER

The overpayment of VA Survivors' and Dependents' Educational 
Assistance benefits calculated in the amount of $811.84 was 
properly created, and the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


